ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The previous election of 26 May 2020 remains in effect.
Claims 1-29 have been canceled, claims 30-59 are pending, claims 38-53 are withdrawn, and claims 30-37 and 54-59 are being examined on the merits.
The Terminal Disclaimer of 21 January 2021 is acknowledged and entered.	The rejection for obviousness-type double patenting is withdrawn in light of the Terminal Disclaimer filed 21 January 2021.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-29 remain canceled as previously presented.
Claims 30-37 are allowed as previously presented.

Claims 54-59 are allowed as previously presented.

Reasons for Allowance
Claims 30-37 and 54-59 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims direct that the administration of intranasal insulin to a patient with a TBI protects the subject against developing Alzheimer’s disease as a result of the TBI. The specification defines that “protect” refers to “putting off, delaying, slowing, inhibiting, or otherwise stopping, reducing or ameliorating the onset of traumatic brain injury (TBI)” (see e.g p.9 lines 18-19). Based on this definition, the claims allow for slowing down Alzheimer’s disease, rather than encompassing a method that prevents Alzheimer’s disease. In this context the claims to protection against developing Alzheimer’s disease are supported by the specification as filed, as the use of insulin as a potential treatment for Alzheimers’ disease was known (see e.g. Holscher C Alzheimer’s and Dementia, 10:S33-37 and Jones et al. Neurology Reviews 19:1-16). Similarly, there was a known linkage between TBI and Alzheimer’s disease (see e.g. Ramos-Cejudo et al. EBioMedicine 28:21-30, Kokiko-Cochrane et al. Frontiers in Immunology 9:1-18, and Gottlieb BMJ 321:1100). The art therefore establishes a link between TBI and Alzheimer’s disease and the ability for insulin to treat Alzheimer’s disease, with the intranasal administration for insulin also found in the prior art. The specification provides examples for increased motor and cognitive functional recovery in a TBI model, which are also symptoms of Alzheimer’s 
No art teaches the claimed method, as no art recognized or otherwise suggested that intranasal insulin increased the expression of M2 microglial cells in a patient with a TBI. The concept of intranasal insulin administration was known (see e.g. USP 6,313,093 B1), but this art does not describe the function of increasing M2 microglial cell expression. Similarly, the Holscher art specifically suggest the use of intranasal insulin for Alzheimer’s disease, but does not teach anything regarding TBI or the impacts on M2 microglial cells. The impact on M2 microglial cells is inherent to insulin, but the only art describing this property is post-filing (see e.g. Brabazon et al. J. Neurotrauma 31:A-106, published 15 June 2014), which cannot establish inherency in the context of an obviousness conclusion. See MPEP 2141.02 V. 
The claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                  

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658